DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application JP2008-335193 was received on 01/21/2014.
3.	The present application claims priority of patent application 13/142199 filed 06/24/2011.

Response to Arguments/Amendments
4.	Regarding the 35 U.S.C. §112(a) rejection of claims 1, 3 – 4, 6 – 7, 9 – 10, 12 – 13, 15 – 16, and 18 – 24 (see section 6 of the Office Action dated 09/17/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the prior art rejection (see sections 7 - 8 of the Office Action dated 09/17/2021), the Applicant’s arguments (see pp. 12 – 15 of the Applicant’s Remarks dated 12/16/2021) have been fully considered, but are partially persuasive. The Applicant argues that the cited prior art does not teach the independent claims; in particular, the Applicant argues 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
6.	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites transmitting broadcast information according to information provided by the non-serving cell. The Examiner finds support for transmitting the broadcast information during a gap period, but not for the idea that this is done according to information provided by the non-serving cell. The claim therefore contains new matter, and is rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1, 4, 10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motegi (WO2007032289; the Examiner will refer hereafter to the English translation, US 20090285144 A1, for ease of discussion) in view of Vaittinen (US 20060079242 A1).
	
Regarding claims 1, 4, 10, and 13, Motegi discloses a method of MBMS transmission. Specifically, Motegi discloses a wireless communication system, a radio terminal, and methods, including:
	- a radio terminal comprising (UE; see paragraph [0063] and Fig. 5):
radio transmission unit with receiver; see paragraphs [0063 - 0064] and Fig. 5 element 22)
		- a transmitter (radio transmission unit; see paragraphs [0063 - 0064] and Fig. 5 element 22)


	- a wireless system comprising:
		- a radio terminal (UE; see paragraph [0063] and Fig. 5):
		- a serving radio base station that is serving the radio terminal (BTS; see paragraphs [0049], [0060] and Figs. 1 and 4; serving cell serving UE; see paragraph [0078]; the Examiner understands a BTS transmitting a serving cell as a serving BTS):
		- a non-serving radio base station that is not serving the radio terminal (BTS; see paragraphs [0049], [0060] and Figs. 1 and 4; non-serving cell; see paragraph [0078]; the Examiner understands a BTS transmitting a non-serving cell as a non-serving BTS not serving the UE):

	And a method for use with and by the system and terminal comprising:
	- receiving broadcast information sent via Broadcast Control Channel (BCCH) in a serving cell (BCCH from serving cell; see Fig. 10; BCCH includes information necessary for receiving MBMS content; see paragraph [0052]) managed by the serving radio base station;
	- identifying whether the broadcast information comprises first Multimedia Broadcast and Multicast Service (MBMS) control information (UE receives broadcast information comprising certain MBMS control information; see paragraph [0052]; the Examiner notes that there is necessarily MBMS control information that is not included in the broadcast, and that receiving a broadcast entails identifying which information is or isn’t received)
	- receiving, by the radio terminal while the serving cell of the radio terminal is maintained, and based on the broadcast information not comprising the first MBMS control information, the MBMS data via BCCH in a non-serving cell (BCCH from non-serving cell while serving cell is maintained; see Fig. 10; BCCH includes information necessary for receiving MBMS content (i.e. second MBMS control information); see paragraph [0052]; the Examiner notes that the MBMS reception is necessarily done based on the non-received first MBMS control information, as it is not received to be acted upon; MBMS is provided by non-serving cell; see paragraphs [0004], [0061], [0078] and Fig. 10) that is managed by the serving radio base station or the non-serving radio base station, the second MBMS control information being related to MBMS provided on the non-serving cell and including subframe allocation information related to the MBMS provided on the non-serving cell (MBMS control information includes MBMS frame timing (i.e. subframe allocation information); see paragraph [0080]; MBMS is provided by non-serving cell; see paragraph [0078] and Fig. 10; the Examiner notes that the MTCH contains the MBMS); and
Motegi is not explicitly relied upon for a) which base station manages which cell, b) the information transmitted by the radio terminal.

Vaittinen is directed towards subject matter related to MBMS content distribution and cell selection. Specifically, Vaittinen discloses:
MBMS information managing which non-serving cells to use is sent via serving cell (i.e. serving radio base station manages non-serving cells); see paragraph [0034] and Fig. 1 and Fig. 3 element 330; serving BSS can manage serving and non serving cells; see paragraphs [0013], [0015], and Fig. 1),;
	- a non-serving cell managed by the serving radio base station or the non-serving radio base station (MBMS information managing which non-serving cells to use is sent via serving cell (i.e. serving radio base station manages non-serving cells); see paragraph [0034] and Fig. 1 and Fig. 3 element 330; serving BSS can manage serving and non serving cells; see paragraphs [0013], [0015], and Fig. 1),
	- transmit, to the serving radio base station, information related to the second MBMS control information (MS sends UL message including information comprising a list of non-serving BCCH carrier indexes (i.e. frequencies on which MBMS/MBMS control information is transmitted); see paragraphs [0033], [0014], and Fig. 3 element 320),
	- wherein the information transmitted by the radio terminal includes radio resource information of the MBMS provided on the non-serving cell of the radio terminal after the reception of the first MBMS control information (MS sends UL message including information comprising a list of non-serving BCCH carrier indexes (i.e. frequencies—radio resource information); see paragraphs [0033], [0014 - 0015], [0029 – 0034], and Fig. 3 element 320; this occurs subsequent to monitoring an ongoing MBMS session (i.e. after reception of first information); see paragraph [0031] and Fig. 3 element 300)
	The disclosure of Motegi can be combined with Vaittinen in three ways: first, the serving BS can control the non-serving and serving cells, as in Vaittinen. One of ordinary skill in the art .
9.	Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motegi (WO2007032289; the Examiner will refer hereafter to the English translation, US 20090285144 A1, for ease of discussion) in view of Vaittinen (US 20060079242 A1), and in further view of Becker (US 8472377 B2).

Regarding claims 7 and 16, Motegi discloses a method of MBMS transmission. Specifically, Motegi discloses a radio base station, and method, comprising:
		- a transmitter (radio transmission unit; see paragraphs [0060 - 0061] and Fig. 4 element 12)
		- a receiver (radio transmission unit with receiver; see paragraphs [0060 - 0061] and Fig. 4 element 12)

	And a method for use with and by the base station, comprising:
	- transmitting broadcast information via Broadcast Control Channel (BCCH) in a serving cell (BCCH from serving cell; see Fig. 10; BCCH includes information necessary for receiving MBMS content; see paragraph [0052]) managed by a serving radio base station, wherein the broadcast information does not comprise first Multimedia Broadcast and Multicast Service (MBMS) control information (UE receives broadcast information comprising certain MBMS control information; see paragraph [0052]; the Examiner notes that there is necessarily MBMS control information that is not included in the broadcast)
	- wherein the second MBMS control information received by the radio terminal, while the serving cell of the radio terminal is maintained, is transmitted via BCCH in the non-serving cell of the radio terminal (BCCH from non-serving cell while serving cell is maintained; see Fig. 10; BCCH includes information necessary for receiving MBMS content; see paragraph [0052]) is MBMS control information includes MBMS frame timing (i.e. subframe allocation information); see paragraph [0080]; MBMS is provided by non-serving cell; see paragraph [0078] and Fig. 10; the Examiner notes that the MTCH contains the MBMS); and
Motegi is not explicitly relied upon for a) which base station manages which cell, b) the information transmitted by the radio terminal.

Vaittinen is directed towards subject matter related to MBMS content distribution and cell selection. Specifically, Vaittinen discloses:
	- a serving cell managed by a serving radio base station (MBMS information managing which non-serving cells to use is sent via serving cell (i.e. serving radio base station manages non-serving cells); see paragraph [0034] and Fig. 1 and Fig. 3 element 330; serving BSS can manage serving and non serving cells; see paragraphs [0013], [0015], and Fig. 1),;
	- receiving, from a radio terminal in the serving cell that has identified the radio base station does not support MBMS based on the broadcast information not comprising the first MBMS control information, information related to the second MBMS control information (MS sends UL message including information comprising a list of non-serving BCCH carrier indexes (i.e. frequencies on which MBMS/MBMS control information is transmitted); see paragraphs [0033], [0014], and Fig. 3 element 320), that includes radio resource information of the MBMS provided on the non-serving cell of the radio terminal after the transmission of the first MBMS control information (MS sends UL message including information comprising a list of non-serving BCCH carrier indexes (i.e. frequencies—radio resource information); see paragraphs [0033], [0014 - 0015], [0029 – 0034], and Fig. 3 element 320; this occurs subsequent to monitoring an ongoing MBMS session (i.e. after reception of first information); see paragraph [0031] and Fig. 3 element 300)
	- wherein the non-serving cell is managed by the radio base station or the another radio base station (MBMS information managing which non-serving cells to use is sent via serving cell (i.e. serving radio base station manages non-serving cells); see paragraph [0034] and Fig. 1 and Fig. 3 element 330; serving BSS can manage serving and non serving cells; see paragraphs [0013], [0015], and Fig. 1),
	The disclosure of Motegi can be combined with Vaittinen in three ways: first, the serving BS can control the non-serving and serving cells, as in Vaittinen. One of ordinary skill in the art would have found it obvious to do so, as this is well known in wireless communications—base stations can manage their own cells, or cells can be managed by another base station (typically the serving base station). Second, Motegi discloses measuring nearby cells and using the measurement data to determine when to start receiving MBMS content from the neighboring, non-serving cells, while maintaining the current serving cell, while Vaittinen discloses measuring and reporting the frequencies of nearby cells to determine which cells are available for receiving MBMS content. One of ordinary skill in the art would see the benefit in combining the two to report several possible MBMS frequencies to the base station, as this provides the base station with information that will better allow it to schedule the UE. Third, the information transmitted by the radio terminal can be radio resource information of the MBMS, rather than the BCCH as in Vaittinen. One of ordinary skill in the art would have found it obvious to do so, 
	Motegi and Vaittinen do not explicitly teach that the terminal has identified that the radio base station does not support MBMS based on the broadcast information not comprising the first MBMS control information.
	 
	Becker discloses subject matter related to MBMS distribution. Specifically, Becker discloses:	- a radio terminal in the serving cell that has identified the radio base station does not support MBMS based on the broadcast information not comprising the first MBMS control information (UE detects that MBMS service is not offered by a particular cell due to the absence of an MBMS notification (i.e. broadcast information); see Column 30 Lines 30 – 46)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Motegi and Vaittinen with Becker by specifying that the radio terminal identifies that the BS does not support MBMS based on not receiving first MBMS control information, as in Becker. One of ordinary skill in the .

10.	Claims 3, 6, 12, 15, 19 – 20, and 22 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motegi in view of Vaittinen, and in further view of TS36.300 (3GPP TS 36.300 V8.6.0).

	Regarding claims 3, 6, 12, 15, 19 – 20, and 22 - 23, Motegi and Vaittinen teach the subject matter of the parent claim(s), as noted above. Neither Motegi nor Vaittinen explicitly disclose that said information further includes at least one of MBMS Single Frequency Network (MBSFN) subframe information, MBSFN frame information, and a service index provided by MBSFN.

	TS36.300 discloses technical specifications regarding MBSFN transmission, including:
	- the information transmitted by the radio terminal further includes at least one of MBMS Single Frequency Network (MBSFN) subframe information, MBSFN frame information, and a service index provided by MBSFN (control information includes at least MBSFN subframe information and MBSFN frame information; see TS36.300 section 15.3.3 p. 76 paragraph 4).
.

11.	Claims 9, 18, 21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motegi in view of Vaittinen, in further view of Becker, and in further view of TS36.300 (3GPP TS 36.300 V8.6.0).

	Regarding claims 9, 18, 21, and 24, Motegi, Vaittinen, and Becker teach the subject matter of the parent claim(s), as noted above. Neither Motegi, Vaittinen, nor Becker explicitly 

	TS36.300 discloses technical specifications regarding MBSFN transmission, including:
	- the information transmitted by the radio terminal further includes at least one of MBMS Single Frequency Network (MBSFN) subframe information, MBSFN frame information, and a service index provided by MBSFN (control information includes at least MBSFN subframe information and MBSFN frame information; see TS36.300 section 15.3.3 p. 76 paragraph 4).
	The teaching of Motegi, Vaittinen, and Becker can be combined with TS36.300 by specifying that the information transmitted by the system of Motegi, Vaittinen, and Becker include the information specified by TS36.300. It would have been obvious for one having ordinary skill in the art to do so, as TS36.300 discloses the industry standard way of implementing MBSFN transmissions. Making the combination would allow the system of Motegi, Vaittinen, and Becker to interoperate with other standards-compliant MBSFN systems, and would therefore have been obvious to one having ordinary skill in the art to do so. While this particular passage discloses the MBSFN information being transmitted by the BS, as the MS of Motegi/Vaittinen is involved in performing the function typically performed by the BS (namely, the control and coordination of the MBMS session), one of ordinary skill would have understood transmitting this information by the MS along with the other transmitted information. Additionally, it would have been obvious to make the stated combination, as the substitution of one known element for another (transmitting the MBSFN information in .
12.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motegi (WO2007032289; the Examiner will refer hereafter to the English translation, US 20090285144 A1, for ease of discussion) in view of Vaittinen (US 20060079242 A1), in further view of Becker (US 8472377 B2), and in further view of Wang (US 20080268878 A1).

	Regarding claim 26, Motegi, Vaittinen, and Becker teach the subject matter of the parent claim(s), as noted above. They do not explicitly disclose the limitations of claim 26. Wang discloses subject matter related to MBMS distribution. Specifically, Wang discloses:
	wherein the transmitter is further configured to transmit the broadcast information during an active period of a gap pattern generated according to information provided by the non-serving cell (MBMS transmission is performed during gap periods; see paragraphs [0028 – 0032])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Motegi, Vaittinen, and Becker with Wang by specifying that the broadcast information is transmitted during a gap period, as in Wang. One of ordinary skill in the art would have found it obvious to do so, in order to facilitate transferring data without interfering with other transmissions. While Wang does not explicitly disclose that this is done based on information provided by the non-serving .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464